DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the specification overcome the drawing objection and the specification objections from the previous office action (2/12/2021).  The drawing objection and the specification objections are withdrawn.
The amendments to the independent claims overcome the 35 U.S.C. 101 rejection from the previous office action (2/12/2021).  The 35 U.S.C. 101 rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.  The first applicant argument is directed to: “As per the Applicant's claimed invention, the "start offset" and the "end offset" of the lane marking location of each of the plurality of lane marking observations are determined.” (arguments page 14 lines 1 and 2).  The claim limitations are not directed to a determination of the "start offset" and the "end offset", but instead to a determination of a link start offset and link end offset based on the "start offset" and the "end offset".  The features upon which applicant relies (i.e., determination of the start offset and the end offset) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 .
The examiner agrees that the start offset is different from the link start offset, and the end offset is different from the link end offset (page 14 paragraph 1).  And, for arguments sake and for compact prosecution, even if the determination of start offset and end offset were claimed, Koshiba et al teach that limitation.  The reference character So in Figure 4B equates to the claimed start offset, and the reference character So in Figure 4D equates to the claimed end offset.  Regarding the claimed link offsets, the line connecting SR to So in Figure 4B equates to the claimed link start offset, and the line connecting SR to So in Figure 4D equates to the claimed link end offset.  The determination of a direction and a distance of the lines are based on the location of the reference character So.  
The applicant characterizes Koshiba et al as directed to "acquire a movement track of a mobile body and correct a position of the movement track such that the movement track approaches an existing road." ([Koshiba], Abstract) (page 14 paragraph 2).  This is only a partial characterization of Koshiba et al according to the abstract.  The abstract of Koshiba et al goes on to state, “The systems, methods, and programs acquire a section in which the corrected movement track does not correspond to the existing road as a new road, and add information that indicates the new road to map information.” (Koshiba et al Abstract, second sentence).  The applicant further argues the purpose of Koshiba et al (page 14 paragraph 2) is different that the applicant’s purpose of the claim limitations.  In response to applicant's argument that Koshiba et al has the purpose of eliminating the gap between the driving path of the vehicle and the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant further argues that the determination of specific parameters (start offset and end offset) is not the basis for the corrected location of both ends of the new road in Koshiba et al (page 15 paragraph 1).  The examiner respectfully disagrees.  The location of the point So in Figures 4B and 4D equate to the claimed start and end offsets.  The fact that the applicant has recited the claim limitations in a certain manner (start, end, link start, and link end offset), does not mean that the prior art does not teach the equivalent limitations.  Again, in the argument (page 15 paragraph 1), the applicant argues that the start offset and end offset are previously determined.  These parameters are not determined in the claim limitations.  Based on the lack of determination limitations for the start and end offsets, the examiner uses the broadest reasonable interpretation to define these parameters.  This interpretation is taught in Koshiba et al by the Figures 4A thru 4E.
Based on the above responses to the arguments and the below rejections, the rejection of independent claims 1, 8 and 15 are maintained with the changed 103 rejection for the newly added limitation (see the amendments to the independent .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiba et al Patent Application Publication Number 2017/0016731 A1 in view of Lee et al Patent Application Publication Number 2018/0149487 A1 and An et al Patent Application Publication Number 2007/0038365 A1.
Regarding claims 1, 8 and 15 Koshiba et al teach the claimed method for determining road work extension data for identification of a road work extension, the flowchart for the map information generation process (Figure 2) includes acquiring the corrected movement track that does not correspond to an existing road as a new road, and add information to indicate the new road to map information (abstract), the claimed system, a map information generation system (Figure 1), and the claimed computer 
the claimed memory to store computer program code instructions, the control section 20 can execute programs stored in the storage medium 30 and the ROM P[0017]; and
the claimed processor to execute the computer program code instructions, a control section 20 that includes a CPU P[0017]; the method comprising:
the claimed obtaining a plurality of lane marking observations map-matched on a roadwork link, “the control section 20 matches information that indicates painting on the road surface, which is acquired using a sensor such as a camera mounted on the vehicle, and the information for specifying a lane indicated in the map information 30a with each other” P[0066];
the claimed determining a link start offset and a link end offset based on lane marking locations, a vehicle is tracked thru the driving path of the bold line (Figure 3), movement track O1 an O3 map match the path, and movement track O2 cannot be matched and indicates a new road P[0037], both ends of the new road are corrected to the map matched locations (Figures 4A thru 4E), the region A of Figure 4A refers to Figures 4B and 4C, and region B refers to Figures 4D and 4E, the ends of the new road adjusted to the corrected location from Figure 4B to 4C (equates to claimed link start offset), and the corrected location from Figure 4D to 4E (equates to claimed link end 
the claimed generating road work extension data having coordinates of the start and end positions based on the link start offset and link end offset, “the control section 20 is configured to linearly move a movement track in a two-dimensional plane formed by an orthogonal two-dimensional coordinate system (e.g. a coordinate system with latitude and longitude as axes) that defines the movement track, and specifies a movement vector that prescribes the movement amount and the movement direction for the movement” P[0027], “the control section 20 makes a correction for accurately specifying a new road” P[0046], and “the control section 20 generates node data that indicate an end point of the new road acquired through a process performed by the new road acquisition section 21c and link data that indicate the new road, and adds the generated data to the map information 30a.  In the case where an end point of the new road coincides with an existing intersection, the control section 20 defines link data such that the new road extends from the existing intersection.  In the case where an intersection that is an end point of the new road is present on an existing road, meanwhile, the control section 20 corrects the node data and the link data such that the existing road is split at the intersection.” P[0028].

Lee et al teach “The acquisition information may include at least one of information on positions at which the images are photographed, information on angles at which the images are photographed, and information on directions in which the images are photographed.” P[0013], “updating of the map data may include confirming position information of the extracted static objects” P[0016], and the static objects include lane information marked on the road P[0130].  The positions of the static objects equate to the claimed lane marking locations.  The positions of the static objects of Lee et al would be applied as the detected painted markings on the road of Koshiba et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the map information generation of Koshiba et al with the static object position determination of Lee et al in order to accurately determine changes in a road environment (extending/closing of the road) (Lee et al P[0005]).

Regarding claims 2, 9 and 16 Koshiba et al do not explicitly teach the claimed each of the plurality of lane marking observations include a lane marking heading, but the determination of a new road would include the heading or direction of the new road, and specifies a movement vector that prescribes the movement amount and the movement direction for the movement P[0027] (the vehicle movement would be along 
Regarding claims 3, 10 and 17 Koshiba et al teach the claimed roadwork link comprises a start node, an end node and a plurality of shape points, the new road acquisition means uses the movement track to indicate the shape of a new road P[0057], the start of the new road is indicated in region A (Figure 4A) and detailed in Figures 4B and 4C, and the end of the new road is indicated in region B (Figure 4A) and detailed in Figures 4D and 4E.
Regarding claims 4, 11 and 18 Koshiba et al teach the claimed determining the link start and end offsets (see rejection of claim 1 above), comprises:
the claimed selecting a target shape point on the roadwork link based on a distance between lane marking locations and shape points with the target shape point having a shortest distance from the lane marking location, “Next, through a process performed by the new road acquisition section 21c, the control section 20 generates 
the claimed determining an on-route distance between the selected target shape point and the lane marking location, “through a process performed by the new road acquisition section 21c, the control section 20 determines whether or not a section in which pairs are formed and the length of which is equal to or less than the threshold is present (step S160).  That is, the control section 20 specifies the track sample points on the movement track that are paired, and in the case where the track sample points that are paired are present continuously, specifies a section in which such track sample points are present.  The control section 20 specifies the length of the section and 
Regarding claims 5, 12 and 19 Koshiba et al teach the claimed determining the link start and end offsets (see rejection of claim 1 above), further comprises:
the claimed determining the start offset of the lane marking location based on the determined on-route distance and a location of the start node of the roadwork link, the start of the new road (region A Figure 4A) is designated by the road sample point SR and is compared to the start of the track sample point SO (Figure 4B), the start point of the new road is adjusted to Figure 4C, SR equates to the claimed start node location of the roadwork link, SO equates to the claimed on-route distance;
the claimed determining the end offset of the lane marking location based on the determined start offset and a location of the end node of the roadwork link, the end of the new road (region B Figure 4A) is designated by the road sample point SR and is compared to the end of the track sample point SO (Figure 4D), the end point of the new road is adjusted to Figure 4E, SR equates to the claimed end node location of the roadwork link, the vehicle is tracked along the new road to provide track sample points of Figures 4B thru 4E, the shape along the new road is determined P[0057], the shape would include both the claimed start offset and end node; and
the claimed extracting the link start and end offsets based on the determined start and end offsets, the start point of the new road is adjusted to Figure 4C (from Figure 4B) to match the track sample points and the road sample points P[0043], and 
Regarding claims 6, 13 and 20 Koshiba et al teach the claimed generating the road work extension data (see rejection of claim 1 above), comprises:
the claimed searching for a pair of coordinates associated with the target shape point of the roadwork link, “The control section 20 disconnects the section Zn from the movement track, and moves the section Zn so as to be connected to a road sample point SR that is closest to the section Zn.  In general, the directions of movement of both ends (SO indicated in FIG. 4B and SO indicated in FIG. 4C) of the section Zn are different from each other.  Therefore, the control section 20 may correct the shape of the movement track.” P[0052], the control section 20 may be defined by a coordinate system having latitude and longitude P[0027];
the claimed determining the coordinates of the link start and end offsets based on a location of the target shape point and a location of a candidate shape point downstream of the target shape point, “when a section on the movement track in which the track sample points not associated with the road sample points are present is moved so as to be connected to the road sample point that is closest to the section, the position of the section after being moved can be considered as the position of a new road.  The control section 20 can accurately define the position of a new road by storing the position of the section after being moved in the map information 30a as the position of the new road.” P[0052], the start of the new road is determined in step S115 (Figure 2) then later, the end point of the new road is determined in step S175 (Figure 2), the SR point of Figure 4B is a road sample point and equates to the claimed target shape point, 
Regarding claims 7 and 14 Koshiba et al teach the claimed start and end positions of the road work extension corresponds to longitudinal and latitudinal components associated with the location, the control section 20 uses a two-dimensional coordinate system with latitude and longitude P[0027].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662